Guy, J.
This is an action of ejectment, brought by the plaintiff to recover possession of an irregular, interior parcel of land, about fifteen feet square, situated between Forty-first and Forty-second streets, Madison and Fourth avenues, in the borough of Manhattan. Plaintiff claims title as successor to Benjamin Knower, executor and trustee of John F. Gray, deceased, who, it is alleged, derived his title by purchase of certain property under foreclosure and by conveyances executed from Edward Livermore and the heirs of Jane H. Livermore and William T. Livermore.
*380The common source of title was Sarah Burr, the owner of a large piece of property adjacent to and including the premises in dispute, and who, in October, 1866, conveyed to Ann Livermore, wife of Edward Livermore, a parcel twenty-five feet by one hundred feet, including the disputed premises. In November, 1866, Ann Livermore and husband conveyed a part of the said parcel, twenty feet six inches by fifty-two feet, to Jane Livermore (not including the disputed premises) and a mortgage covering said plot twenty feet six inches by fifty-two feet was, in February, 1874, executed by Jane Livermore and husband to Benjamin F. Gray. Foreclosure proceedings were subsequently instituted in 1879 by the said Gray, as a result of which said premises were conveyed to Gray by the referee under foreclosure. The description contained in the complaint in the foreclosure proceedings and the referee’s deed covered only twenty feet six inches by fifty-two feet and did not include the disputed premises.
Meanwhile, by a series of conveyances, Edward Livermore had become vested with title to the disputed premises as well as to property immediately contiguous thereto, fronting on Forty-second street, and, by deed from Jane Livermore and husband, dated the 25th day of February, 1874, had become the owner of the premises fronting on Forty-first street, subject to said mortgage.
Edward Livermore, in or about the year 1876, erected a structure known as the Devonshire Hotel on the property fronting on Forty-second street and, at the same time, erected on land in the rear thereof an extension which connected the Hotel Devonshire with the property fronting on Forty-first street.
In 1878, Edward Livermore and Ann, his wife, executed and delivered a deed to Wright E. Post which, though in form a deed, was subsequently adjudicated to be in effect a mortgage. The description in said deed did not include the disputed premises. In 1880, a deed was executed by Edward Livermore and Ann Livermore to Post, conveying the same premises under the same description as contained in the deed of 1878.
*381It is contended by the defendants that it was intended by the said deed to convey all property then owned by Edward Livermore between Forty-first and Forty-second streets, Fourth and Madison avenues, that was covered by the walls from Forty-second street to the mortgage line of the Forty-first street property, the north line; but, by an error in description, the deed omitted to include the disputed premises.
In 1879, subsequently to the conveyance to Post in 1878, which was in effect a mortgage, Edward Livermore leased to one Robinson “ the premises known as the Hotel Devonshire * * * and also the house known as Ho. 41 East Forty-first Street, in the rear and connecting with the hotel aforesaid, for five years from May 1, 1879, at the yearly rental of $5,000,” said lease containing the following provision : “And it is further mutually agreed that this lease is taken by the said Robinson with knowledge that a mortgage on said premises on 41st Street is in process of foreclosure, and in case said premises are sold under said foreclosure proceedings during said term, so that this lease shall, as to said premises on 41st Street, be at an end by reason of said foreclosure, then and in that case it is agreed that the above rent reserved to be paid by the said Robinson, shall be abated to the extent of $1,500 a year from and after the time said premises on 41st Street, shall, by operation of said foreclosure and sale, be excluded from operation of this lease, and said Robinson shall take his chances of renting the same from the purchaser.”
Foreclosure proceedings were begun in 1879 and, on May 12, 1879, one Benjamin Knower was appointed receiver of the rents of the mortgaged premises and thereafter, from February 1, 1880, until May 17, 1882, collected and received the same from the tenant at the rate of $1,500 per year.
The rent for the Hotel Devonshire and the contiguous property, other than that covered by the mortgage and known as No. 41 East Forty-first street, was, during the pendency of the lease to Robinson and of subsequent leases made by the said Post to one Hasey and one Cauchois, *382collected by the defendant Post, said Edward Livermore having, on May 20, 1879, assigned to Post all his right, title and interest in the lease to Bobinson.
In 1881, judgment was entered against Edward Liver-more and Ann Livermore, in favor of Benjamin F. Gray, for $12,053.12.
By deed dated May 4, 1882, by George Putnam Smith, referee in the foreclosure suit, to John F. Gray, Gray became vested with title to the premises covered by the said mortgage, namely, the premises twenty feet six inches by fifty-two feet fronting on Forty-first street.
Gray subsequently died, and letters testamentary were issued to Benjamin Knower.
In January, 1884, an action was begun by said Knower, as executor, against the defendant Post and others, in which the complaint set up the above-mentioned judgment and alleged that the deeds made to Post in 1878 and 1880 by Edward and Ann Livermore were in fraud of creditors, and prayed judgment that they might be so adjudged and a sale of the property ordered, etc.
On June 24, 1885, judgment was duly entered in said action, adjudging, among other things, that both the above-mentioned deeds were executed for a good, valid and sufficient consideration, and that, by deed of August 27, 1880, title to the premises therein described vested absolutely in the defendant Post; and the complaint was dismissed with costs.
On February 21, 1884, Post leased to one Hasey the premises No. 30 East Forty-second street, etc., “ with the appurtenances ” for five years, at the yearly rental of $5,500.
On June 3, 1884, Knower, as executor, leased to Hasey the premises known as No. 41 East Forty-first street, for five years, from the 1st day of May, 1884, at the yearly rent of $1,500, the same amount that the rental was to be abated in the Robinson lease, in the event of the foreclosure of the said premises.
Hasey remained as tenant of both properties down to 1899.
*383On January 24, 1898, the defendant Post leased to one Cauchois, for the term of ten years, “ the premises at No. 30 East 42d Street, etc., with the appurtenances.”
Between April 19 and 28, 1899, the defendant Post caused to he built a brick wall, which constitutes the rear wall of the Hotel Devonshire, across the northerly line of the premises conveyed to Gray by the referee in foreclosure, until it joins the westerly wall, closing all communication between the Hotel Devonshire and No. 41 East Forty-first street.
This wall is upon the disputed premises.
On August 8, 1899, Edward Livermore executed to Benjamin Knower a quitclaim deed of the premises in dispute; and, in the same year, deeds were executed by all the heirs at law of Jane F. and William T. Livermore to Knower, executor, covering the disputed premises.
The evidence establishes that, from 1879 down to the time of the erection of said wall in 1899 by the defendant Post, the various lessees, Robinson, Hasey and Cauehois, were in continued possession of and continuously used said rear building which had been erected upon the disputed premises, in connection with the Hotel Devonshire, without interruption on the part of the plaintiff or plaintiff’s predecessors in title and without any assertion of ownership by them over the disputed premises or the building so occupied by said tenants.
In the determination, of the questions involved herein, I have disregarded the testimony of the witnesses called on behalf of the defendants as to the intent of the parties in making the conveyance from Edward Livermore and wife to the defendant Post in 1880.
The acts of the parties themselves, subsequent to the execution of said deed, are convincing in character and clearly show the intent of the parties in making such conveyance.
The evidence fully establishes that, immediately following the execution of said deed, the defendant Post went into possession of the disputed premises in connection with the property known as the Hotel Devonshire; that he con-*384tinned in uninterrupted possession thereof for more than twenty years and asserted undisputed ownership and control over the same; that said claim of ownership by the defendant Post was manifested by something more than a substantial inclosure, namely, by the actual occupancy of a building erected thereon and by the leasing of said building and collecting the rents therefor; that such assertion of ownership on the part of the defendant Post was acquiesced in by the plaintiff and plaintiff’s predecessors, as evidenced not only by their failure to assert ownership over said premises, but by the subsequent execution of a lease to the tenant of said disputed premises, in which lease the plaintiff’s claim of ownership was limited to the premises twenty feet six inches by fifty-two feet, fronting on Forty-first street, covered by the description in the mortgage before referred to and by the referee’s deed under foreclosure.
The complicated character of the various conveyances which had been made of irregular pieces of property contiguous to the disputed premises, prior to 1878, affords a reasonable explanation for the failure to correctly and fully describe the premises intended to be conveyed by Edward Livermore and wife to the defendant Post, by deeds of 1878 and 1880; while the relationship of the parties and the circumstances under which the conveyances were made justify the conclusion that it was the intent of said Edward and Ann Livermore to convey, and of the defendant Post to purchase, all of the property belonging to said Liver-more, from the Forty-second street line, including the premises in dispute, to the mortgage line of the Forty-first street property.
I find, therefore, that, by said deed from Edward Liver-more and Ann Livermore, executed the 25th day of August, 1880, and recorded the 27th day of August, 1880, the said Edward and Ann Livermore intended to and did convey to the defendant Wright E. Post the premises in question, to wit:
Beginning at a point on the northerly side of Forty-first street fifty-two feet northerly from the north line of said *385street on a line parallel to the easterly line of Madison avenue, said point being- distant one hundred feet easterly from the easterly line of Madison avenue oh a line drawn parallel with Forty-first street, and running thence northerly on a line parallel with Madison avenue one foot and ten inches; thence easterly on a line parallel with Forty-first street nine feet six inches; thence northerly on a line parallel with Madison avenue thirteen feet and two inches; thence easterly on a line parallel with Forty-first street fourteen feet six inches; thence southerly on a line parallel with Madison avenue fifteen feet; thence westerly on a line parallel with Forty-first street twenty-four feet to the point or place of beginning; but by a mistake in description they were not so included.
The defendant, however, may set up as a defense in an action of ejectment that the land in question was intended to be conveyed to him® by the deed from plaintiff, and, if sustained, it is a good defense. Hoppough v. Struble, 60 N. Y. 430.
To quote from above.case: “The reformation of the deed was not necessary to the defense of the action. The same state of facts which would entitle the defendant to a reformation of the deed would establish his equitable right to the possession and would as effectually defeat the action as would the legal title.”
The possession of the defendant Post had been actual, exclusive, open and notorious of the premises ' in dispute, having leased the said premises and having received the rents thereof under claim of title since the 25th day of August, 1880, a period of more than twenty years prior to the commencement of the action. These facts, together with the additional fact of the equitable title to the disputed premises being in the defendant Post after the delivery of the deed of August 25, 1880, operated as a transfer of the title. Baker v. Oakwood, 123 N. Y. 16.
Judgment for defendant, with costs.